 1

 2

 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT

 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    FRANK MARTINEZ RAMIREZ,                              No. 2:18-cv-1835 MCE DB P
11                          Plaintiff,
12              v.                                         ORDER
13    JERRY BROWN, et al.,
14                          Defendants.
15

16             Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

17   action pursuant to 42 U.S.C. § 1983. Presently before the court is plaintiff’s motion for recusal.

18   (ECF No. 42.) For the reasons set forth below the court will deny the motion.

19       I.          Motion for Recusal

20             Plaintiff states that since June 27, 2018, the undersigned has denied his requests for the

21   appointment of counsel and motions for injunctive relief. (ECF No. 42.) He further claims he

22   has been directed to amend the complaint, even though it is obvious he has a legitimate claim.

23   Plaintiff moves for recusal or in the alternative he requests that the court give him a hearing in

24   front of the district court. Plaintiff also requests that the case file in this action be sent to the

25   Ninth Circuit Court of Appeals for review by May 28, 2019.

26       II.         Legal Standards

27             “Whenever a party to any proceeding in a district court makes and files a timely and

28   sufficient affidavit that the judge before whom the matter is pending has a personal bias or
                                                           1
 1   prejudice either against him or in favor of any adverse party, such judge shall proceed no further

 2   therein, but another judge shall be assigned to hear such proceeding.” 28 U.S.C. § 144; see also

 3   Pesnell v. Arsenault, 543 F.3d 1038, 1043 (9th Cir. 2008), abrogated on other grounds in

 4   Simmons v. Himmelreich, 136 S. Ct. 1843 (2016). Section 144 expressly conditions relief upon

 5   the filing of a timely and legally sufficient affidavit. United States v. Axhocar, 581 F.2d 735, 738

 6   (9th Cir. 1978).

 7          A judge must disqualify himself if “his impartiality might be reasonably questioned,” 28

 8   U.S.C. § 455(a), or if “he has a personal bias or prejudice concerning a party, or personal

 9   knowledge of disputed evidentiary facts concerning a party, or personal knowledge of disputed

10   evidentiary facts concerning the proceeding,” 28 U.S.C. § 455(b)(1). However, the bias must

11   arise “from an extrajudicial source” and cannot be based solely on information gained in the

12   course of the proceedings. Pesnell, 543 F.3d at 1043-44 (citing Liteky v. United States, 510 U.S.

13   540, 554-56 (1994)).

14          “[J]udicial rulings alone almost never constitute a valid basis for a bias or partiality

15   motion.” Id. at 1044 (quoting Liteky, 510 U.S. at 555). “In and of themselves . . . they cannot

16   possibly show reliance upon an extrajudicial source; and can only in the rarest circumstances

17   evidence the degree of favoritism or antagonism required . . . when no extrajudicial source is

18   involved.” Liteky, 510 U.S. at 555. Judicial bias or prejudice formed during current or prior

19   proceedings is sufficient for recusal only when the judge’s actions “display a deep-seated

20   favoritism or antagonism that would make fair judgment impossible.” Id.; Pesnell, 543 F.3d at
21   1044. “‘[E]xpressions of impatience, dissatisfaction, annoyance, and even anger’ are not grounds

22   for establishing bias or impartiality, nor are a judge’s efforts at courtroom administration.”

23   Pesnell, 543 F.3d at 1044 (quoting Liteky, 510 U.S. at 555-56).

24          The objective test for determining whether recusal is required is whether a reasonable

25   person with knowledge of all the facts would conclude that the judge’s impartiality might

26   reasonably be questioned. United States v. Johnson, 610 F.3d 1138, 1147 (quotation marks and
27   citation omitted). “Adverse findings do not equate bias.” Id. at 1148.

28   ////
                                                        2
 1        III.      Analysis

 2               The only argument plaintiff has made in support of his motion for recusal, is that he has

 3   been directed to amend the complaint and the undersigned has denied his motions for injunctive

 4   relief and the appointment of counsel. However, plaintiff’s disagreement with prior orders is not

 5   a basis for recusal. See Johnson, 610 F.3d at 1148. Plaintiff has not alleged any facts that would

 6   indicate a deep-seated, or any, favoritism on the part of the undersigned such as to make fair

 7   judgment impossible. Thus, plaintiff has not stated any allegations that would present a basis for

 8   recusal.

 9        IV.       Conclusion

10               For the reasons set forth above, IT IS HEREBY ORDERED that plaintiff’s motion for

11   recusal (ECF No. 42) is denied.

12   Dated: May 28, 2019

13

14

15

16

17

18

19

20
     DLB:12
21   DLB:1/Orders/Prisoner/Civil.Rights/rami1835.recuse


22

23

24

25

26
27

28
                                                           3
